Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/30/2021 has been entered.
Claim Status
Claims 1-19 are pending.  Claims 12-19 are withdrawn. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0252704 by Jaffe et al. (Jaffe) in view of U.S. Patent Publication No. 2006/0019265 by Song et al. (Song). 
In regard to claim 1, Jaffe teaches a column (abstract; [0011]; [0018]); capable of performing capillary liquid chromatography. Jaffe teaches a capillary column (abstract; [0011]; [0018]).  Jaffe teaches a first separation segment disposed in the capillary column and comprised of a first chromatographic media (abstract; [0011]; [0018]).  Jaffe teaches a first capillary detection segment in the capillary column immediately adjacent to an end of the first 
Jaffe teaches a second separation segment disposed in the capillary column adjacent to the first capillary detection segment and comprised of a second chromatographic media (abstract; [0011]; [0018]).  Jaffe teaches a second capillary detection segment in the capillary column immediately adjacent to an end of the second separation segment that contains no chromatographic media (abstract; [0011]; [0016]; [0018]; [0055]). 
Jaffe teaches the chromatography system, reaction vessel, and light sources can be used in a variety of life science research tools including microarray scanner, microtiter plate readers, DNA sequencers, fluorescent microscopes, optical sensors, and diagnostic applications ([0124]). 
Jaffe does not teach a second detector for on-column detection through the second capillary detection segment. 
Song teaches a chromatographic system with a separation media (abstract; Figure 9; [0018]; [0082]-0084]).  Song teaches a detection segment (abstract; Figure 9; [0018]; [0082]-[0084]).  Song further teaches multiple detection segments (abstract; Figure 9; [0018]; [0082]-[0084]).  Song teaches multiple detectors for on-column detection through the detection segments (abstract; Figure 9; [0018]; [0082]-[0084]).  Song teaches multiple distinct detection regions to capture multiple analytes ([0057]).  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate multiple detection segments and multiple on-column detectors, 
The device of modified Jaffe is capable of accommodating a mobile phase is inserted into the capillary column at the first separation segment and which moves continuously to the second separation segment until reaching an end of the capillary column (abstract; [0003]; [0011]; 0018]; [0023]; [0026], connected in series, multiple channels in multiple dimensions, numerous spots along the analysis channel [0055]).
Regarding limitations recited in the claims which are directed to a manner of operating disclosed column, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  This applies to the following limitations: “wherein a mobile phase is inserted into the 
In regard to claims 2-3, Jaffe teaches the detector is capable of analyzing absorption of UV light by at least one compound disposed in a liquid within the capillary column by analyzing the UV light that is received by the first detector that passes through the capillary column (abstract; [0003]; [0018]; [0023]). 
In regard to claim 4, Jaffe teaches the first and second detector are selected from UV absorption system (abstract; [0003]; [0018]; [0023]). 
In regard to claim 5, Jaffe teaches the first capillary detection segment overlaps an end of the first separation segment and the second capillary detection segment overlaps an end of the second separation segment such that there are no gaps between the first separation segment and the second separation segment (abstract; [0011]; [0018]). 
In regard to claim 7, Jaffe teaches a column (abstract; [0011]; [0018]); capable of performing capillary liquid chromatography. Jaffe teaches a capillary column (abstract; [0011]; [0018]).  Jaffe teaches a first separation segment disposed in the capillary column and comprised of a first chromatographic media (abstract; [0011]; [0018]).  Jaffe teaches a first capillary detection segment in the capillary column immediately adjacent to an end of the first separation segment that contains no chromatographic media (abstract; [0011]; [0016]; [0018]; [0055]).  Jaffe teaches a first detector for on-column detection through the first capillary detection segment (abstract; [0003]; [0018]; [0023]). 
Jaffe teaches a second separation segment disposed in the capillary column adjacent to the first capillary detection segment and comprised of a second chromatographic media 
Jaffe teaches the chromatography system, reaction vessel, and light sources can be used in a variety of life science research tools including microarray scanner, microtiter plate readers, DNA sequencers, fluorescent microscopes, optical sensors, and diagnostic applications ([0124]). 
Jaffe does not teach a second detector for on-column detection through the second capillary detection segment. 
Song teaches a chromatographic system with a separation media (abstract; Figure 9; [0018]; [0082]-0084]).  Song teaches a detection segment (abstract; Figure 9; [0018]; [0082]-[0084]).  Song further teaches multiple detection segments (abstract; Figure 9; [0018]; [0082]-[0084]).  Song teaches multiple detectors for on-column detection through the detection segments (abstract; Figure 9; [0018]; [0082]-[0084]).  Song teaches multiple distinct detection regions to capture multiple analytes ([0057]).  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate multiple detection segments and multiple on-column detectors, as taught by Song, in the apparatus of Jaffe in order to identify multiple analytes and to analyze analytes at different locations of the column.  
In regard to claim 8, Song teaches the system further comprises a transparent detection segment ([0032]). 
In regard to claim 9, Jaffe teaches the detector is a UV absorption system (abstract; [0003]; [0018]; [0023]). 
claim 10, Jaffe teaches a column (abstract; [0011]; [0018]); capable of performing capillary liquid chromatography. Jaffe teaches a capillary column (abstract; [0011]; [0018]).  Jaffe teaches a first separation segment disposed in the capillary column and comprised of a first chromatographic media (abstract; [0011]; [0018]).  Jaffe teaches a first capillary detection segment in the capillary column immediately adjacent to an end of the first separation segment that contains no chromatographic media (abstract; [0011]; [0016]; [0018]; [0055]).  Jaffe teaches a first detector for on-column detection through the first capillary detection segment (abstract; [0003]; [0018]; [0023]). 
Jaffe teaches a second separation segment disposed in the capillary column adjacent to the first capillary detection segment and comprised of a second chromatographic media (abstract; [0011]; [0018]).  Jaffe teaches a second capillary detection segment in the capillary column immediately adjacent to an end of the second separation segment that contains no chromatographic media (abstract; [0011]; [0016]; [0018]; [0055]). 
Jaffe teaches two or more capillary combination segments connected in series (abstract; [0011]; [0018]); capable of having the same mobile phase pass through the two or more capillary combination segments. 
Jaffe teaches the chromatography system, reaction vessel, and light sources can be used in a variety of life science research tools including microarray scanner, microtiter plate readers, DNA sequencers, fluorescent microscopes, optical sensors, and diagnostic applications ([0124]). 
Jaffe does not teach a second detector for on-column detection through the second capillary detection segment. 

It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate multiple detection segments and multiple on-column detectors, as taught by Song, in the apparatus of Jaffe in order to identify multiple analytes and to analyze analytes at different locations of the column.  
In regard to claim 11¸ Jaffe teaches the detector is a UV absorption system (abstract; [0003]; [0018]; [0023]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0252704 by Jaffe et al. (Jaffe) in view of U.S. Patent Publication No. 2006/0019265 by Song et al. (Song), as noted above, further in view of U.S. Patent Publication No. 2015/0330955 by Farnsworth et al. (Farnsworth). 
In regard to claim 6, modified Jaffe teaches all the limitations as noted above.  Jaffe does not teach the separation segments are packed beds, monolith, or a pillar array. 
Farnsworth teaches a capillary column (abstract; [0022]).  Farnsworth teaches on-line detection (abstract; [0022]).  Farnsworth teaches the first separation segment and the second separation segment are selected from packed beds (abstract; [0022]). 
. 
Response to Arguments 
Applicant's arguments filed 4/30/2021 have been fully considered but they are not persuasive. 
The Examiner notes that no 112 rejections were made in the most recent office action (Final Office Action dated 11/30/2020). 
In regard to the applicant’s argument that the claims require continuous flow of mobile phase through capillaries in series; Jaffe teaches parallel capillary segments, the Examiner does not find this persuasive. In regard to the applicant’s argument that the claims require capillary which are coupled to one another because the first and second separation segment are disposed adjacent to each other in the same capillary column, the Examiner does not find this persuasive. 
The claims are directed towards the statutory category of an apparatus. 
Regarding limitations recited in the claims which are directed to a manner of operating disclosed column, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  This applies to the following limitations: “wherein a mobile phase is inserted into the capillary column at the first separation segment and which moves continuously to the second separation segment until reaching an end of the capillary column”. 
The device of modified Jaffe is capable of accommodating a mobile phase is inserted into the capillary column at the first separation segment and which moves continuously to the second separation segment until reaching an end of the capillary column (abstract; [0003]; [0011]; 0018]; [0023]; [0026], connected in series, multiple channels in multiple dimensions, numerous spots along the analysis channel [0055]).
In regard to the applicant’s argument that Jaffe does not teach different chromatographic media; Song teaches a single chromatographic medium, the Examiner does not find this persuasive. 
The claims do not require that the first and second chromatography media are different.  The claims require “a first chromatographic media” and “a second chromatographic media”. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Jaffe teaches multiple capillaries.  Song teaches detectors. 
In regard to the applicant’s argument that the claims require separation segments terminate before the end of the column so that the last part of the column is actually empty; the claims require first and second capillary segments both adjacent to their own capillary detection segment, the Examiner does not find this persuasive. 
The Examiner notes that this interpretation is utilized in the rejection above. 
Specifically at paragraph [0026] of Jaffe. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/KARA M PEO/Primary Examiner, Art Unit 1777